Citation Nr: 1207406	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, evaluated as 20 percent disabling.

2.  Entitlement to service connection for heart disease to include as secondary to exposure to the herbicide Agent Orange and as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for atherosclerosis (or arteriosclerosis) to include as secondary to exposure to the herbicide Agent Orange and as secondary to the service-connected diabetes mellitus.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to January 1969.  Service personnel records reflect he served in the Republic of Vietnam from January 1968 to January 1969. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

In addition, the Veteran testified that his ability to continue employment was negatively impacted by his service-connected diabetes mellitus.  This claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Accordingly, the issues have been recharacterized as shown on the front page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased evaluation for his diabetes mellitus, evaluated as 20 percent disabling, and to service connection for heart disease and atherosclerosis (or arteriosclerosis), including as secondary to his service-connected diabetes mellitus.  In addition, the Veteran has raised the issue of entitlement to TDIU, as noted above.

In a hearing before the undersigned in November 2011, the Veteran and his representative pointed out that the RO appeared to confuse the condition of arthrosclerosis with high cholesterol, equating them as the same condition.  Review of the rating decisions reflects that the RO has phrased the issue as service connection for "atherosclerosis (high cholesterol)".

However, Dorland's acknowledges a difference between atherosclerosis and high cholesterol, or hypercholesterolemia.  Atherosclerosis is "an extremely common form of arteriosclerosis in which deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages are formed within the intima and inner media of large and medium-sized arteries.  Dorland's Illustrated Medical Dictionary, 162 (27th ed. 1988).  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's, 791 (27th ed. 1988).

The Veteran further testified he had experienced an episode of collapse, where he became unconscious while working and would have fallen if his co-worker had not caught him.  After regaining consciousness, he went directly to his doctor's office.  Of concern to his physician were the Veteran's blood sugar levels.  He testified that he continued to experience episodes of dizziness afterward, although not as serious.

The Veteran submitted the October 2011 lay statement of the co-worker attesting to the Veteran's collapse and loss of consciousness.  The record also contains the January 2010 lay statement of the Veteran's daughter attesting to the Veteran's episodes of loss of consciousness.

Review of the medical evidence reflects that the Veteran's disability picture is complex.  VA and non-VA records reflect he has been treated for hyperlipidemia, hypercholesterolemia, essential hypertension, anxiety, diabetes mellitus type 2, reactive airways, obstructive sleep apnea, congestive obstructive pulmonary disease, syncope, restless leg syndrome, gastroesophageal reflux disease, and bladder carcinoma.  Medical treatment records do not clearly attribute the Veteran's complaints of dizziness and episodes of loss of consciousness to any one condition, and it is not certain that the cause has yet been established.  

A July 2011 private treatment entry shows that the Veteran reported with complaints of dizziness and reported that he had fallen that morning.  He reported that the dizziness had been a concern since December.  Assessment was dizziness, multifactorial differential to include cardiovascular issues versus transient ischemic attack, report per patient of previous seizure, diabetes mellitus type 2 uncontrolled, obstructive sleep apnea and peripheral neuropathy of the fingertips.  The plan was for the Veteran to check his blood sugars when he was not feeling well.  The physician noted that the Veteran's blood pressure was well controlled, but MRI/MRA was recommended, as well as carotid Doppler studies.  It was noted that yearly follow-up at VA was probably not sufficient to keep the diabetes mellitus controlled.  

An August 2011 VA treatment entry reflects that the Veteran discussed his blood sugars as possibly causing dizziness/lightheadedness, but that the Veteran reported his blood sugars had been averaging 90-150.

The most recent VA examination conducted for diabetes mellitus was in October 2009, prior to the incidents reported above.  Given that the record presents uncertainty as to the cause of the Veteran's episodes of dizziness and loss of consciousness, and that the July 2011 non-VA treatment entry indicates that the Veteran's diabetes mellitus is uncontrolled, the Board finds he should be afforded another VA examination to determine the nature and extent of his service-connected diabetes mellitus.  See Caffrey v. Brown, 6 Vet App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, the Veteran It is also necessary to accord the Veteran further VA examination to determine the nature, extent, and etiology of his claimed heart condition and arthrosclerosis (or arteriosclerosis).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriquez, 22 Vet. App. 295 (2008).

Finally, as noted above, the issue of TDIU has been reasonably raised.  The Veteran testified that he and his employer decided that the Veteran could no longer continue his employment, as his episodic dizziness and loss of consciousness posed a hazard and potential liability.  He was not able to climb ladders, which was a requirement of the job.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record presents confusion as to what the episodes of dizziness and loss of consciousness may be attributed to.  But, the Veteran has testified that his blood sugar levels were of concern and private treatment records note that the Veteran's diabetes mellitus was uncontrolled in July 2011.

Thus, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the claim for an increased evaluation for diabetes mellitus the Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  The RO/AMC should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his service-connected diabetes mellitus and claimed heart condition and atherosclerosis.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from August 2011 to the present that are not already of record.  

3.  The RO/AMC should determine whether the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  If so, obtain the decision that found him disabled and all supporting medical records.

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected diabetes mellitus.  The claims folder, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

Any and all symptomatology associated with the Veteran's diabetes mellitus should be described in detail.  In particular, the examiner should indicate whether the Veteran's service-connected diabetes mellitus has any part in the Veteran's episodes of dizziness and loss of consciousness.  

Any special tests deemed medically advisable should be conducted.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature, extent and etiology of the claimed heart condition and atherosclerosis.  

The claims folder, to include this remand, must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner(s) are asked to offer the following opinions:

a)  Identify any current heart and vascular disability that is currently manifested.  Specifically, the examiner is asked to determine whether the Veteran is diagnosed with ischemic heart disease;

b)  For any and all identified heart and vascular pathology (other than ischemic heart disease, if it is diagnosed), the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or had its onset within the first post service year following discharge from active military service; 

ii)  is the result of any incident of active military service including exposure to the herbicide Agent Orange;

iii)  is the result of the service-connected diabetes mellitus or any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiners are unable to offer any of the requested opinions, it is essential that the examiners each offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, supra. 

6.  The RO/AMC should afford the Veteran an examination to determine the Veteran's employability.  If he is found to be unemployable, the examiner should be asked to determine whether it is as likely as not (greater than 50 percent probability) that his unemployability is the result of his service-connected disabilities, to include his diabetes mellitus and complications thereof.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, supra. 

7.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

8.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


